EX-99.1 For Additional Information, please contact CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. J.P. Morgan Chase Commercial Mortgage Securities Trust 2011-C5 Reports Available www.ctslink.com Corporate Trust Services Commercial Mortgage Pass-Through Certificates Payment Date: 5/17/17 8480 Stagecoach Circle Series 2011-C5 Record Date: 4/28/17 Frederick, MD 21701-4747 Determination Date: 5/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Ratings Detail 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 Principal Prepayment Detail 14 Historical Detail 15 Delinquency Loan Detail 16 Specially Serviced Loan Detail 17 - 18 Advance Summary 19 Modified Loan Detail 20 Historical Liquidated Loan Detail 21 Historical Bond/Collateral Loss Reconciliation Detail 22 Interest Shortfall Reconciliation Detail 23 - 24 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage Midland Loan Services Torchlight Loan Services, LLC Pentalpha Surveillance LLC Securities Corp. A Division of PNC Bank, N.A. 701 Brickell Avenue PO Box 4839 383 Madison Avenue 10851 Mastin Street, Building 82 Suite 2200 Greenwich, CT 06831 New York, NY 10179 Overland Park, KS 66210 Miami, FL 33131 Contact: Brian Baker Contact: Heather Wagner Contact: William Clarkson Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 253-9570 Phone Number: (305) 209-9988 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 24 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46636VAA4 1.600100% 49,765,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46636VAB2 3.149100% 199,727,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-3 46636VAC0 4.171200% 405,850,000.00 341,905,432.50 45,835.51 1,188,463.28 0.00 0.00 1,234,298.79 341,859,596.99 43.73% A-SB 46636VAD8 3.677500% 65,448,000.00 56,438,078.74 800,267.69 172,959.20 0.00 0.00 973,226.89 55,637,811.05 43.73% A-S 46636VAK2 5.407463% 86,237,000.00 86,237,000.00 0.00 388,602.80 0.00 0.00 388,602.80 86,237,000.00 31.52% B 46636VAM8 5.407463% 51,485,000.00 51,485,000.00 0.00 232,002.68 0.00 0.00 232,002.68 51,485,000.00 24.23% C 46636VAP1 5.407463% 39,901,000.00 39,901,000.00 0.00 179,802.64 0.00 0.00 179,802.64 39,901,000.00 18.58% D 46636VAR7 5.407463% 65,644,000.00 65,644,000.00 0.00 295,806.24 0.00 0.00 295,806.24 65,644,000.00 9.29% E 46636VAT3 4.000000% 12,871,000.00 12,871,000.00 0.00 42,903.33 0.00 0.00 42,903.33 12,871,000.00 7.47% F 46636VAV8 4.000000% 9,010,000.00 9,010,000.00 0.00 30,033.33 0.00 0.00 30,033.33 9,010,000.00 6.19% G 46636VAX4 4.000000% 16,732,000.00 16,732,000.00 0.00 55,773.33 0.00 0.00 55,773.33 16,732,000.00 3.83% NR 46636VAZ9 4.000000% 27,029,910.00 27,028,265.85 0.00 75,783.56 0.00 0.00 75,783.56 27,028,265.85 0.00% R 46636VAF3 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Z 46636VAG1 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,029,699,910.00 707,251,777.09 846,103.20 2,662,130.39 0.00 0.00 3,508,233.59 706,405,673.89 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46636VAE6 1.073755% 807,027,000.00 484,580,511.24 433,600.60 0.00 433,600.60 483,734,408.04 X-B 46636VAH9 0.414906% 222,672,910.00 222,671,265.85 76,989.70 0.00 76,989.70 222,671,265.85 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 24 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46636VAA4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46636VAB2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-3 46636VAC0 842.44285450 0.11293707 2.92833135 0.00000000 0.00000000 842.32991743 A-SB 46636VAD8 862.33465866 12.22753468 2.64269649 0.00000000 0.00000000 850.10712398 A-S 46636VAK2 1,000.00000000 0.00000000 4.50621891 0.00000000 0.00000000 1,000.00000000 B 46636VAM8 1,000.00000000 0.00000000 4.50621890 0.00000000 0.00000000 1,000.00000000 C 46636VAP1 1,000.00000000 0.00000000 4.50621889 0.00000000 0.00000000 1,000.00000000 D 46636VAR7 1,000.00000000 0.00000000 4.50621900 0.00000000 0.00000000 1,000.00000000 E 46636VAT3 1,000.00000000 0.00000000 3.33333307 0.00000000 0.00000000 1,000.00000000 F 46636VAV8 1,000.00000000 0.00000000 3.33333296 0.00000000 0.00000000 1,000.00000000 G 46636VAX4 1,000.00000000 0.00000000 3.33333313 0.00000000 0.00000000 1,000.00000000 NR 46636VAZ9 999.93917294 0.00000000 2.80369265 0.00000000 0.00000000 999.93917294 R 46636VAF3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Z 46636VAG1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46636VAE6 600.45142386 0.53728140 0.00000000 599.40300391 X-B 46636VAH9 999.99261630 0.34575243 0.00000000 999.99261630 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 24 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 707,251,777.09 707,446,819.97 846,103.13 0.00 0.00 0.00 706,405,673.89 706,645,161.57 846,103.13 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-3 04/01/2017 - 04/30/2017 30 1,188,463.28 0.00 1,188,463.28 0.00 0.00 0.00 1,188,463.28 0.00 A-SB 04/01/2017 - 04/30/2017 30 172,959.20 0.00 172,959.20 0.00 0.00 0.00 172,959.20 0.00 A-S 04/01/2017 - 04/30/2017 30 388,602.80 0.00 388,602.80 0.00 0.00 0.00 388,602.80 0.00 X-A 04/01/2017 - 04/30/2017 30 433,600.60 0.00 433,600.60 0.00 0.00 0.00 433,600.60 0.00 X-B 04/01/2017 - 04/30/2017 30 76,989.70 0.00 76,989.70 0.00 0.00 0.00 76,989.70 0.00 B 04/01/2017 - 04/30/2017 30 232,002.68 0.00 232,002.68 0.00 0.00 0.00 232,002.68 0.00 C 04/01/2017 - 04/30/2017 30 179,802.64 0.00 179,802.64 0.00 0.00 0.00 179,802.64 0.00 D 04/01/2017 - 04/30/2017 30 295,806.24 0.00 295,806.24 0.00 0.00 0.00 295,806.24 0.00 E 04/01/2017 - 04/30/2017 30 42,903.33 0.00 42,903.33 0.00 0.00 0.00 42,903.33 0.00 F 04/01/2017 - 04/30/2017 30 30,033.33 0.00 30,033.33 0.00 0.00 0.00 30,033.33 0.00 G 04/01/2017 - 04/30/2017 30 55,773.33 0.00 55,773.33 0.00 0.00 0.00 55,773.33 0.00 NR 04/01/2017 - 04/30/2017 30 90,094.22 0.00 90,094.22 0.00 0.00 14,310.66 75,783.56 58,457.01 Totals 3,187,031.35 0.00 3,187,031.35 0.00 0.00 14,310.66 3,172,720.69 58,457.01 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 24 Other Required Information Available Distribution Amount (1) 4,018,823.89 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 53,502.24 30286930 2,107,998.85 10,030.56 2/13/17 Less Delinquent Master Servicing Fees 2,037.87 Less Reductions to Master Servicing Fees 0.00 Total 2,107,998.85 10,030.56 Plus Master Servicing Fees for Delinquent Payments Received 0.00 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 51,464.37 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 24 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,244,777.08 Master Servicing Fee 53,502.24 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 2,946.88 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,296.63 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Miscellaneous Fee 0.00 Net Prepayment Interest Shortfall 0.00 Total Fees 57,745.75 Net Prepayment Interest Excess 0.00 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 0.00 Total Interest Collected 3,244,777.08 ASER Amount 10,030.56 Principal: Special Servicing Fee 4,280.10 Scheduled Principal 846,103.13 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 14,310.66 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 846,103.13 Payments to Certificateholders & Others: Other: Interest Distribution 3,172,720.69 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 846,103.20 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,018,823.89 Total Funds Collected 4,090,880.21 Total Funds Distributed 4,090,880.30 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 24 Ratings Detail Original Ratings Current Ratings (1) Class CUSIP Fitch Moody's Morningstar Fitch Moody's Morningstar A-1 46636VAA4 AAA Aaa AAA PIF N/A NR A-2 46636VAB2 AAA Aaa AAA PIF N/A NR A-3 46636VAC0 AAA Aaa AAA AAA Aaa AAA A-SB 46636VAD8 AAA Aaa AAA AAA Aaa AAA A-S 46636VAK2 AAA Aaa AAA AAA Aaa AAA X-A 46636VAE6 AAA Aaa AAA AAA Aaa AAA X-B 46636VAH9 NR Aaa AAA NR Ba3 AAA B 46636VAM8 AA Aa2 AA AA Aa1 AA+ C 46636VAP1 A A2 A A A1 AA- D 46636VAR7 BBB- Baa3 BBB- BBB- Baa3 BBB- E 46636VAT3 BB Ba2 BB BB Ba2 BB F 46636VAV8 B+ B1 B+ B+ B1 B+ G 46636VAX4 B- B3 B- B- B3 B- NR 46636VAZ9 NR NR NR NR NR NR NR - Designates that the class was not rated by the above agency at the time of original issuance. N/A - Data not available this period. X - Designates that the above rating agency did not rate any classes in this transaction at the time of original issuance. 1) For any class not rated at the time of original issuance by any particular rating agency, no request has been made subsequent to issuance to obtain rating information, if any, from such rating agency. The current ratings were obtained directly from the applicable rating agency within 30 days of the payment date listed above. The ratings may have changed since they were obtained. Because the ratings may have changed, you may want to obtain current ratings directly from the rating agencies. Fitch Ratings, Inc Moody's Investors Service, Inc Morningstar Credit Ratings, LLC One State Street Plaza 7 World Trade Center 410 Horsham Road, Suite A New York, NY 10004 at 250 Greenwich Street Horsham, PA 19044 New York, NY 10007 (212) 908-0500 (212) 553-1653 (800) 299-1665 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 24 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg. WAM WAC Weighted State # of Scheduled % of Agg. WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) $9,999,999 or less 10 65,376,235.81 9.25 50 5.4366 1.850080 Alabama 4 32,437,791.91 4.59 34 5.5687 2.489507 Colorado 1 26,843,993.54 3.80 50 5.0370 2.260000 $10,000,000 to $24,999,999 13 199,604,922.94 28.26 44 5.4050 2.214998 Florida 54 59,132,099.12 8.37 50 5.3970 2.590668 $25,000,000 to $49,999,999 4 146,420,788.01 20.73 51 5.4868 1.639562 Georgia 33 69,588,834.89 9.85 51 5.3451 1.981932 $50,000,000 to $99,999,999 2 157,301,472.13 22.27 51 5.5869 2.387023 Illinois 7 186,827,782.95 26.45 47 5.5279 1.557331 $100,000,000 or greater 1 137,702,255.00 19.49 51 5.6100 1.430000 Indiana 3 44,653,134.80 6.32 52 5.4420 1.456636 Maryland 6 8,811,401.60 1.25 50 5.4200 2.944163 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 Michigan 1 8,277,499.78 1.17 51 5.7060 1.780000 Minnesota 1 8,300,000.00 1.17 49 5.1700 1.580000 New Hampshire 1 9,752,666.89 1.38 52 5.8500 1.130000 New Jersey 1 11,959,710.55 1.69 50 5.8060 1.930000 North Carolina 29 100,975,179.89 14.29 51 5.6833 1.976688 Oklahoma 1 18,690,000.00 2.65 49 5.4750 2.150000 South Carolina 5 2,639,527.83 0.37 50 5.4200 2.936288 Tennessee 17 8,762,841.61 1.24 50 5.4200 2.923037 Texas 4 41,024,425.43 5.81 50 5.1492 2.363634 Virginia 16 11,578,563.72 1.64 50 5.4200 2.935421 Washington 1 48,340,868.23 6.84 52 5.9000 1.720000 Wisconsin 1 7,809,351.16 1.11 50 5.7240 1.520000 Totals 186 706,405,673.89 100.00 49 5.5053 1.947235 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of WAM WAC Weighted Property # of Scheduled % of Agg. WAM WAC Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.40 or less 6 109,763,228.88 15.54 45 5.3815 1.318320 Lodging 1 137,702,255.00 19.49 51 5.6100 1.430000 1.41 to 1.55 2 145,511,606.16 20.60 51 5.6161 1.434830 Mixed Use 3 35,015,875.38 4.96 51 5.3955 1.732832 1.56 to 1.70 4 104,133,960.92 14.74 52 5.6629 1.618643 Mobile Home Park 1 8,277,499.78 1.17 51 5.7060 1.780000 1.71 to 2.00 4 81,555,786.01 11.55 51 5.7553 1.785528 Office 7 106,121,731.90 15.02 46 5.6294 1.707077 2.01 to 2.3 3 57,165,099.57 8.09 50 5.2341 2.175204 Retail 174 419,288,311.83 59.36 49 5.4448 2.199096 2.31 or greater 11 208,275,992.35 29.48 47 5.3910 2.801710 Totals 186 706,405,673.89 100.00 49 5.5053 1.947235 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.74999% or less 0 0.00 0.00 0 0.0000 0.000000 12 months or less 30 706,405,673.89 100.00 49 5.5053 1.947235 4.75000% to 4.99999% 0 0.00 0.00 0 0.0000 0.000000 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 5.00000% to 5.24999% 8 94,809,070.16 13.42 43 5.0784 2.260913 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 5.25000% to 5.49999% 12 288,780,060.55 40.88 50 5.4112 2.194735 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 5.50000% to 5.74999% 6 183,669,835.53 26.00 48 5.6211 1.619841 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 5.75000% or greater 4 139,146,707.65 19.70 52 5.8388 1.652007 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 24 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 30 706,405,673.89 100.00 49 5.5053 1.947235 61 to 84 months 0 0.00 0.00 0 0.0000 0.000000 85 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 13 235,265,992.35 33.30 48 5.3899 2.706836 Underwriter's Information 2 71,235,926.24 10.08 51 5.3758 1.351176 330 months or less 17 471,139,681.54 66.70 50 5.5630 1.567925 1 year or less 24 498,978,256.36 70.64 48 5.5449 1.836253 331 months to 336 months 0 0.00 0.00 0 0.0000 0.000000 1 to 2 years 4 136,191,491.29 19.28 50 5.4282 2.665624 337 months or greater 0 0.00 0.00 0 0.0000 0.000000 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 Totals 30 706,405,673.89 100.00 49 5.5053 1.947235 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30286923 1 LO Chicago IL 644,640.16 188,688.93 5.610% N/A 8/1/21 N 137,890,944.00 137,702,255.00 5/1/17 30286916 2 RT Various Various 398,406.18 0.00 5.420% 7/1/21 7/1/31 N 88,208,010.15 88,208,010.15 5/1/17 30286934 3 RT Asheville NC 334,717.07 158,345.43 5.800% N/A 9/1/21 N 69,251,807.41 69,093,461.98 5/1/17 30286935 5 OF Kirkland WA 238,214.05 109,446.74 5.900% N/A 9/1/21 N 48,450,314.97 48,340,868.23 5/1/17 30286936 7 RT Various Various 157,177.28 87,666.14 5.442% N/A 9/1/21 N 34,658,717.10 34,571,050.96 5/1/17 30286921 9 OF Various GA 162,614.00 60,536.00 5.313% N/A 8/1/21 N 36,725,411.28 36,664,875.28 5/1/17 30286913 10 RT Lakewood CO 112,837.61 38,106.24 5.037% N/A 7/1/21 N 26,882,099.78 26,843,993.54 5/1/17 30286937 12 MU South Bend IN 106,220.62 37,638.99 5.442% N/A 9/1/21 N 23,422,408.34 23,384,769.35 5/1/17 30286917 13 RT Various Various 95,947.47 0.00 5.420% 7/1/21 7/1/31 N 21,242,982.20 21,242,982.20 5/1/17 30286919 14 RT Houston TX 77,916.67 0.00 5.000% N/A 7/1/21 N 18,700,000.00 18,700,000.00 5/1/17 30286901 15 RT Norman OK 85,273.12 0.00 5.475% N/A 6/1/21 N 18,690,000.00 18,690,000.00 5/1/17 30286897 18 RT Prattville AL 72,680.62 0.00 5.475% N/A 5/1/21 N 15,930,000.00 15,930,000.00 5/1/17 30286898 19 RT Charlotte NC 71,996.25 0.00 5.475% N/A 5/1/21 N 15,780,000.00 15,780,000.00 5/1/17 30286933 20 OF Huntsville AL 71,604.27 0.00 5.681% N/A 10/1/18 N 15,125,000.00 15,125,000.00 5/1/17 30286905 21 RT San Antonio TX 56,343.14 22,055.65 5.201% N/A 6/1/21 N 12,999,763.10 12,977,707.45 5/1/17 30286938 22 RT Tampa FL 54,672.38 19,373.01 5.442% N/A 9/1/21 N 12,055,651.20 12,036,278.19 5/1/17 30286918 23 RT Edison NJ 57,953.96 18,373.61 5.806% N/A 7/1/21 N 11,978,084.16 11,959,710.55 5/1/17 30286907 24 MU Chicago IL 51,475.56 19,341.62 5.302% N/A 7/1/21 N 11,650,447.65 11,631,106.03 5/1/17 30286908 25 RT Fairview Heights IL 44,873.33 22,229.37 5.000% N/A 7/1/16 N 10,769,598.54 10,747,369.17 2/1/17 4 30286928 28 RT Libertyville IL 52,725.00 0.00 5.550% N/A 9/1/21 N 11,400,000.00 11,400,000.00 5/1/17 30286930 29 RT Londonderry NH 47,652.55 22,215.43 5.850% N/A 9/1/21 N 9,774,882.32 9,752,666.89 9/1/16 2/13/17 2,107,998.85 98 30286922 30 MH New Hudson MI 39,420.61 12,849.65 5.706% N/A 8/1/21 N 8,290,349.43 8,277,499.78 5/1/17 30286915 31 RT Franklin WI 37,308.58 12,154.81 5.724% N/A 7/1/21 N 7,821,505.97 7,809,351.16 5/1/17 30286904 32 RT Coon Rapids MN 35,759.17 0.00 5.170% N/A 6/1/21 N 8,300,000.00 8,300,000.00 5/1/17 30286903 33 RT Plainfield IL 33,302.50 0.00 5.190% N/A 6/1/21 N 7,700,000.00 7,700,000.00 5/1/17 30286902 34 OF Houston TX 26,262.00 11,755.15 5.250% N/A 6/1/21 N 6,002,743.54 5,990,988.39 5/1/17 30286911 37 RT Lake Mary FL 21,590.00 0.00 5.100% N/A 7/1/21 N 5,080,000.00 5,080,000.00 5/1/17 30286909 39 RT Jacksonville NC 20,553.00 0.00 5.304% N/A 7/1/21 N 4,650,000.00 4,650,000.00 5/1/17 30286910 40 RT Conyers GA 18,955.00 0.00 5.100% N/A 7/1/21 N 4,460,000.00 4,460,000.00 5/1/17 30286940 43 RT Weslaco TX 15,684.93 5,326.36 5.600% N/A 7/1/21 N 3,361,055.95 3,355,729.59 5/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 24 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,244,777.08 846,103.13 707,251,777.09 706,405,673.89 2,107,998.85 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 24 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI Date End 30286923 1 Lodging Chicago IL 137,702,255.00 17,385,062.56 0.00 30286916 2 Retail Various Various 88,208,010.15 15,904,735.13 0.00 30286934 3 Retail Asheville NC 69,093,461.98 10,234,572.00 0.00 30286935 5 Office Kirkland WA 48,340,868.23 7,589,910.00 0.00 30286936 7 Retail Various Various 34,571,050.96 0.00 0.00 30286921 9 Office Various GA 36,664,875.28 4,711,039.12 0.00 30286913 10 Retail Lakewood CO 26,843,993.54 4,400,154.96 0.00 30286937 12 Mixed Use South Bend IN 23,384,769.35 0.00 0.00 30286917 13 Retail Various Various 21,242,982.20 3,474,166.00 0.00 30286919 14 Retail Houston TX 18,700,000.00 2,971,840.65 0.00 30286901 15 Retail Norman OK 18,690,000.00 2,420,797.13 0.00 30286897 18 Retail Prattville AL 15,930,000.00 2,273,433.46 0.00 30286898 19 Retail Charlotte NC 15,780,000.00 2,484,003.74 0.00 30286933 20 Office Huntsville AL 15,125,000.00 2,270,523.04 0.00 30286905 21 Retail San Antonio TX 12,977,707.45 1,980,244.71 0.00 30286938 22 Retail Tampa FL 12,036,278.19 1,340,530.00 0.00 30286918 23 Retail Edison NJ 11,959,710.55 1,847,048.03 0.00 30286907 24 Mixed Use Chicago IL 11,631,106.03 1,804,204.78 0.00 30286908 25 Retail Fairview Heights IL 10,747,369.17 1,028,755.98 0.00 30286928 28 Retail Libertyville IL 11,400,000.00 1,780,761.31 0.00 30286930 29 Retail Londonderry NH 9,752,666.89 991,114.58 0.00 30286922 30 Mobile Home Park New Hudson MI 8,277,499.78 1,141,588.14 0.00 30286915 31 Retail Franklin WI 7,809,351.16 973,661.77 0.00 30286904 32 Retail Coon Rapids MN 8,300,000.00 719,702.13 0.00 30286903 33 Retail Plainfield IL 7,700,000.00 993,467.12 0.00 30286902 34 Office Houston TX 5,990,988.39 861,337.93 0.00 30286911 37 Retail Lake Mary FL 5,080,000.00 753,904.54 0.00 30286909 39 Retail Jacksonville NC 4,650,000.00 612,541.48 0.00 30286910 40 Retail Conyers GA 4,460,000.00 649,782.57 0.00 30286940 43 Retail Weslaco TX 3,355,729.59 0.00 0.00 Total 706,405,673.89 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 24 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 24 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 5/17/17 0 0 1 1 0 0 0 0 5.505349% 49 $0.00 $0.00 $9,752,666.89 $9,752,666.89 $0.00 $0.00 $0.00 $0.00 5.407361% 4/17/17 0 0 1 0 0 0 0 0 5.505440% 50 $0.00 $0.00 $9,774,882.32 $0.00 $0.00 $0.00 $0.00 $0.00 5.407463% 3/17/17 0 0 1 0 0 0 0 0 5.505525% 51 $0.00 $0.00 $9,795,405.94 $0.00 $0.00 $0.00 $0.00 $0.00 5.407556% 2/17/17 0 0 1 0 0 0 1 0 5.505629% 52 $0.00 $0.00 $9,820,590.23 $0.00 $0.00 $0.00 $359,409.50 $0.00 5.407671% 1/18/17 0 0 1 0 0 0 1 0 5.505669% 53 $0.00 $0.00 $9,840,884.75 $0.00 $0.00 $0.00 $925,838.55 $0.00 5.407715% 12/16/16 0 1 0 0 0 0 0 0 5.505639% 54 $0.00 $9,861,077.55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.407682% 11/18/16 1 0 0 0 0 0 0 0 5.505728% 55 $9,882,767.04 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.407780% 10/17/16 0 0 0 0 0 0 1 0 5.494613% 55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $552,052.90 $0.00 5.397016% 9/16/16 0 0 0 0 0 0 1 1 5.492141% 55 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $575,641.73 $45,244,490.39 5.394198% 8/17/16 0 0 0 0 0 0 0 0 5.481238% 53 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 5.382676% 7/15/16 0 0 0 0 0 0 0 1 5.429953% 50 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $11,004,932.84 5.330403% 6/17/16 0 0 0 0 0 0 2 1 5.420703% 50 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $13,389,183.20 $11,681,500.00 5.320555% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 24 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30286908 25 2 2/1/17 66,140.62 198,640.28 5 4 5/19/16 10,815,286.50 0.00 30286930 29 7 9/1/16 58,638.37 539,973.62 6 98 9/28/16 5/31/17 9,924,237.24 92,430.84 Totals 2 124,778.98 738,613.90 20,739,523.74 92,430.84 Totals By Delinquency Code: Total for Status Code 5 (1 loan) 66,140.62 198,640.28 10,815,286.50 0.00 Total for Status Code 6 (1 loan) 58,638.37 539,973.62 9,924,237.24 92,430.84 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 24 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30286908 25 5/19/16 4 10,747,369.17 RT IL 5.000% 10,815,286.50 919,735.98 12/31/16 1.14 8/1/11 7/1/16 289 30286930 29 9/28/16 98 9,752,666.89 RT NH 5.850% 9,924,237.24 945,934.58 6/30/16 1.13 10/1/11 9/1/21 231 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 24 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30286908 25 4 6/10/16 13,550,000.00 5/11/2017 - The above-referenced loan was transferred to Special Servicing, effective 5/19/16, due to imminent default. The Loan is secured by Fairview Heights Plaza, a 198,801 sf community retail center located in Fairview Heights, IL, 10 miles E of St. Louis, MO. The Property is anchored by a 60,137 sf Gordmans. The former Sports Authority space (40,588 sf) went dark preventing their efforts to refinance the subject. Property is 68% occupied with 5 tenants as of 12/31/15. The loan is matured on 7/1/16. A forbearance agreement was been entered into between Borrower and Lender. However, on 3/1/17 the forbearance expired and the Borrower did not elect to exercise the extension option. As such, the Borrower is in default of the agreement, and Lender shall c ommence enforcement of their remedies. Friedman Group was appointed as court ordered receiver on 4/17/2017. Gordman''s filed for Chapter 11 protection, however a lease assumption is presently being negotiated. 30286930 29 98 11/6/16 9,000,000.00 "5/11/2017 - The loan was transferred to Special Servicing, effective 9/28/16, due to imminent default. The subject loan is collateralized by 191,583 sf Shawýs (32% NRA) grocer anchored retail center located in Londonberry, NH. The Borrower advises that T J Maxx, the largest tenant (41% of NRA), has vacated it space upon lease expiration of 5/2016. The Borrower advises that they can no longer make payments, and have depleted their cash reserves. The pro-forma DSCR is estimated at 0.60x. The loan is due for the 10/01/2016 payment. Special Servicer has commenced foreclosure, which is slated for June 23rd, 2017. Special Servicer is also dual-tracking a marketing of the note for sale through Ten X. Auction is slated to take place June 5th -7th. Borrower worko ut discussions have gone silent. " (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 24 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Advances Advances Advances Servicing Advances Paid Totals 124,778.98 738,613.90 36,610.74 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 24 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 24 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan ODCR Scheduled Advances, Appraised Value Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Balance and Expenses * or BPO Other Proceeds Liquidation Distribution Loss to Trust to Trust to Trust to Trust Adj. to Trust 6/17/14 36 5,652,310.27 318,937.78 5,000,000.00 5,937,147.92 5,937,147.92 5,618,210.14 34,100.13 0.00 32,455.74 1,644.39 Current Total 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Cumulative Total 5,652,310.27 318,937.78 5,000,000.00 5,937,147.92 5,937,147.92 5,618,210.14 34,100.13 0.00 32,455.74 1,644.39 Liquidated Loan Count 1 * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 24 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest 6/17/14 36 5,652,310.27 34,100.13 0.00 0.00 0.00 0.00 0.00 34,100.13 0.00 0.00 7/17/14 36 5,652,310.27 0.00 34,100.13 0.00 0.00 0.00 (34,100.13) 0.00 0.00 0.00 1/16/15 36 5,652,310.27 93.67 0.00 0.00 0.00 0.00 93.67 93.67 0.00 0.00 3/17/15 36 5,652,310.27 222.87 93.67 0.00 0.00 0.00 129.20 222.87 0.00 0.00 6/17/15 36 5,652,310.27 612.87 222.87 0.00 0.00 0.00 390.00 612.87 0.00 0.00 9/17/15 36 5,652,310.27 752.87 612.87 0.00 0.00 0.00 140.00 752.87 0.00 0.00 6/17/16 36 5,652,310.27 1,644.39 752.87 0.00 0.00 0.00 891.52 1,644.39 0.00 0.00 Totals 0.00 0.00 0.00 (32,455.74) 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 24 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 25 12,473,376.29 10,747,369.17 2,243.67 0.00 0.00 0.00 0.00 0.00 0.00 0.00 29 11,000,000.00 9,752,666.89 2,036.43 0.00 0.00 10,030.56 0.00 0.00 0.00 0.00 Totals 23,473,376.29 20,500,036.06 4,280.10 0.00 0.00 10,030.56 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 24 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer Refunds There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 14,310.66 Total Interest Shortfall Allocated to Trust 14,310.66 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 24
